REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 9-14 and 17-19 are allowed.
Claims 1, 10-11 and 19 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose indicating a change in data received via the at least one data stream by introducing one or more new data packets into the continuous data stream via the Queue, each of the one or more new data packets being a copy of at least one of a previous data packet or an empty data packet; and outputting the continuous data stream at a constant rate.
It is noted that the closest prior art, Mendez et al. (US 20160043957, Feb.11,2016) shows the input data packet rate is not constant, the rate is calculated as 0.5 packets per unit of time, whereas if the calculation is done between Time 7 and Time 10, the rate is 0.25 data packets/unit of time. The outgoing data packets graph shows an output rate to play a continuous stream of data.
It is noted that the closest prior art, Maestro et al. (WO2018029454, Feb. 15, 2018) shows real-time data stream of drilling data is received, wherein the drilling data is received from at least one sensor at the drilling operation.
However, Mendez et al. and Maestro et al. fails to disclose or render obvious the above underlined limitations as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464